

117 HR 3476 IH: Air National Guard Air Refueling Wing Center of Excellence Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3476IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Bost (for himself, Mr. Kinzinger, Mrs. Bustos, Mr. LaHood, Mr. Rodney Davis of Illinois, and Mrs. Miller of Illinois) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the Secretary of the Air Force to designate the Illinois Air National Guard 126th Air Refueling Wing at Scott Air Force Base as a Center of Excellence for KC–135R maintenance operations.1.Short titleThis Act may be cited as the Air National Guard Air Refueling Wing Center of Excellence Act.2.FindingsCongress finds the following:(1)The 126th Air Refueling Wing has a long, decorated history of exceeding its fiscal year goals in Mission Capable Rate, Aircraft Availability, Hourly Use, Home Station Logistics Departure Reliability, flying hours, sorties, and fuel offloaded.(2)The 126th Air Refueling Wing was the top performing KC–135R unit in 2016, receiving the Air Force Outstanding Unit Award.(3)The 126th Air Refueling Wing had the highest mission capable rating for all KC–135R aircraft, Active, Guard and Reserve for fiscal years 2016, 2017, and 2018, and is on track for fiscal year 2019, with a 89.06-percent mission capable rating.(4)The 126th Air Refueling Wing set the bar for home station departure reliability rate, exceeding Air Mobility Command’s goal of 78 percent with a three-year average of 98.16 percent.(5)The 126th Maintenance Group won the coveted Maintenance Effectiveness Award for being the top Maintenance Group in best Small Aircraft Maintenance unit category (<300 personnel) in the Air National Guard for fiscal year 2017.(6)The 126th Maintenance Group was the visionary of Project 14, which is the premier 14-day KC–135 periodic inspection model championed by the National Guard Bureau.(7)The 126th Maintenance Group completed 17 periodic inspections of aircraft and nine periodic inspections on other units’ KC–135s, increasing the mission capable rating by 8 percent and potentially setting the standard for periodic inspection regionalization.(8)The 126th Air Refueling Wing flew 27 black letter flights (aircraft with zero discrepancies), including one flight in CENTCOM to support the warfighter.(9)Air Mobility Command awarded the 126th Air Refueling Wing was the top tanker wing in fuel efficiency for fiscal year 2016 and 2017.(10)The 126th Maintenance Group spearheaded the modeling of conditioned based maintenance plus, the benchmark for all KC–135 units.(11)The 126th Air Refueling Wing supported the Illinois State Partnership Program, strengthening ties with the Polish Air Force during Joint Exercises BALTOPS/Clear Sky in 2018, flying 23 sorties while offloading 875,000 pounds of fuel to 102 receivers.(12)The 126th Air Refueling Wing supported Joint Forces Domestic Operations in support of Hurricane Irma relief efforts in 2017.(13)The 126th Mission Support Group’s Logistics Readiness Squadron was awarded the Air National Guard’s Base Logistics Activity of the Year in 2017.(14)The 126th Maintenance Group mantra of Fix It Today Safely, combined with the overall 126th Air Refueling Wing efforts, enabled aircraft to safely fly over 3,500 sorties and over 16,000 hours to refuel more than 2,700 U.S. Air Force and Allied aircraft in fiscal years 2016, 2017, and 2018.(15)Several members of the 126th Air Refueling Wing have received honors for their superior work, including:(A)#1 Paralegal in a Reserve Component for 2018 as awarded by Air Mobility Command and recognized by Judge Advocate General Corps;(B)#1 Intelligence, Surveillance, and Reconnaissance Senior Noncommissioned Officer in Air Mobility Command for 2017;(C)#1 Noncommissioned Officer in the State of Illinois for 2018;(D)#1 1st Sergeant in the State of Illinois for 2018; and(E)#1 Airman in the State of Illinois for 2017.3.Authority to designate a Center of Excellence for KC–135R maintenanceThe Secretary of the Air Force may designate the Illinois Air National Guard 126th Air Refueling Wing at Scott Air Force Base as a Center of Excellence for KC–135R maintenance operations.